Citation Nr: 1102013	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a disorder of the 
chest, claimed as chest wall syndrome.

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include residuals of H. pylori infection.

5.  Entitlement to an initial compensable rating for herniated 
nucleus pulposus at L4-5, L5-S1 (low back disability) prior to 
March 24, 2010, and an initial rating greater than 20 percent 
from that date.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  
Jurisdiction over the claims file was subsequently transferred to 
the New York, New York, RO.

The Veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in September 2006.  A transcript of 
this hearing has been associated with the record.  

The Board notes a December 2009 VA Form 21-0820, Report of 
General Information, of record that indicates the Veteran called 
to let VA know that she has a hearing scheduled for New York and 
wanted to have a hearing re-scheduled to New Jersey.  In 
reviewing the record, the Board does not find any currently 
pending hearing request with respect to the issues that are 
currently before the Board on appeal.  In that regard, and as 
mentioned above, the Veteran testified at a September 2006 Travel 
Board hearing held at the New York RO before the undersigned 
regarding all of the issues listed on the title page.  The Board 
notes that "a hearing on appeal will be granted" if an 
appellant, or an appellant's representative acting on his or her 
behalf, expresses a desire to appear in person.  38 C.F.R. 
§ 20.700(a) (2010) (emphasis added).  In this case, a hearing has 
already been provided.  Further, the record does not reflect that 
the Veteran has any other pending claims and/or appeals awaiting 
a hearing.  As such, the Board finds that no further action is 
required with respect to the statement about rescheduling a 
hearing that is indicated on the December 2009 VA Form 21-0820.  
However, with respect to the matters that are being remanded in 
this decision, if the Veteran decides on remand that she would 
like another hearing, she can make a request for one, with a 
supporting explanation as to why, to the Agency of Original 
Jurisdiction (AOJ) for consideration, and a decision will then be 
made as to whether or not she is legally entitled to another 
hearing.  

In November 2009, a statement with accompanying medical 
evidence was received from the Veteran.  In that statement 
she raises informal claims for entitlement to service 
connection for a disability of the hands, for 
posttraumatic stress disorder, and for a "lost memory" 
disability.  Because these issues are not presently before 
the Board on appeal, they are referred to the AOJ for 
appropriate handling in the first instance.  

The issues of entitlement to service connection for right foot 
disorder, for a disorder of the chest, claimed as chest wall 
syndrome, and for a gastrointestinal disorder, to include 
residuals of H. pylori infection, as well as entitlement to a 
compensable initial rating for a low back disability prior to 
March 24, 2010, and an initial rating greater than 20 percent 
from that date, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic and recurrent right ankle sprain is shown by the 
competent evidence of record to be related to the Veteran's 
active military service.




CONCLUSION OF LAW

Chronic and recurrent right ankle sprain residuals were incurred 
in active service, and therefore service connection is granted 
for a right ankle disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Regarding 
the Veteran's service connection claim for a right ankle 
disorder, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002);  
38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Certain chronic disabilities, to include arthritis, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veteran contends that her current right ankle disability is 
related to an in-service injury she sustained, to include an 
incident in January 2002 while in Kosovo.  (See September 2006 
Travel Board hearing Transcript "Tr." at 3-6.)  At the 
September 2006 Travel Board hearing, the Veteran testified that 
the injury occurred when she was leaving guard duty about 2 to 3 
stories above a sector.  (Id. at 3.)  She testified that as she 
was walking down the stairs her "feet went up in the air and I 
went all the way down the staircase to the bottom and I landed on 
my back."  (Id.)  The Veteran has contended that she injured her 
right ankle during this fall.  

As will be discussed below, the Board finds that service 
connection for a chronic and recurrent right ankle sprain is 
warranted on a direct incurrence basis.  Therefore, as this is a 
full grant of the benefit sought on appeal, the Board finds that 
a discussion regarding presumptive service connection is moot.

Initially, the Board notes that there is competent evidence of 
record indicating current residuals of an old right ankle sprain.  
Upon VA joints examination in March 2010, the examiner diagnosed 
chronic and recurrent right ankle sprain, mild.  38 C.F.R. 
§ 3.159(c)(4)(i)(A) (2010) (noting that there can be competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability).  Based on the 
foregoing, the Board finds that the Veteran has current residuals 
of a right ankle injury and that the first element in 
establishing direct service connection has been established.  

The Board's next inquiry focuses on the possible occurrence of an 
in-service injury, event, or disease.  As noted by the Board in 
its December 2008 remand, service treatment records reflect the 
Veteran's complained of mild right ankle pain following a 
September 2001 injury.  On physical examination, no ligamentous 
instability or swelling was identified.  Range of motion was 
within normal limits.  A diagnosis of "resolving ankle sprain" 
was rendered.  Service treatment records dated in September 2001 
also reflect the Veteran's complaints of a one-year history of 
right foot pain in the mid-distal plantar area.  While no 
conclusive diagnosis was rendered, an October 2001 bone scan 
suggested a right foot stress fracture, with slightly increased 
uptake over the metatarsal head.  Increased uptake over the right 
ankle was also noted.  Right ankle pain was again noted in 
November and December 2001 service treatment records.  The July 
2004 VA pre-discharge examination report notes normal physical 
findings of the right ankle and the examiner did not attribute 
any physical diagnosis to the Veteran's complaint of ankle pain.  

The Veteran is competent to report what occurred during service.  
See Washington v. Nicholson, 19 Vet. App. 363, 368 (2005).  As 
such, the Board finds the Veteran competent to report the mild 
right ankle pain after a September 2001 injury and the occurrence 
of the January 2002 in-service injury where she fell down stairs.  
The Board also finds the Veteran to be credible on this point, 
especially in view of the in-service treatment.  In light of the 
Veteran's testimony and her service treatment records, the Board 
finds that she suffered from right ankle pain and incurred an 
injury in service.  As such, the second element of a service 
connection claim has been established.

Regarding competent evidence of a nexus to service, the Board 
notes that the March 2010 VA joints examiner stated, "The 
Veteran's right ankle condition is at least as likely as not 
related to the [V]eteran's military service."  The examiner 
indicated that this opinion was reached after a review of the 
Veteran's claims file, including all relevant tabbed documents, 
current medical records and diagnostic studies, and pertinent 
medical literature.  It was noted that the Veteran works 
primarily in clerical work with no civilian injuries stated.  The 
examiner stated that the Veteran's injuries and activities in 
service altered the normal biomechanics in her right ankle and 
the altered biomechanics pattern is "at least as likely as not . 
. . related to her current chronic right ankle condition."

The Board finds the above VA opinion by the March 2010 VA joints 
examiner (an orthopedic physician) to be probative and competent 
medical evidence in favor of the Veteran's service connection 
claim for residuals of a right ankle injury.  The examination 
report reflects that the Veteran's claims file was reviewed, to 
include service treatment records.  As such, the above opinion 
was provided in light of the recorded history of the disability.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file is an important 
factor, although not single factor, in assessing the probative 
value of a medical opinion).  The Board also notes that the VA 
joints examiner was "informed of the relevant facts" concerning 
the Veteran's claimed right ankle disorder.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303 (2008).  Moreover, there is no 
competent evidence of record refuting the opinion of the March 
2010 VA examiner.

In situations where there is an approximate balance of positive 
and negative evidence, the Board provides the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b).  Here, the record 
shows that the Veteran has current, recurrent residuals of a 
right ankle injury and an event/injury in service.  Additionally, 
the March 2010 VA joints medical opinion relates the Veteran's 
current residuals of a right ankle injury to her military 
service.  As a result, and resolving the benefit of the doubt in 
the Veteran's favor, service connection is granted for the 
residuals of a right ankle injury.  38 U.S.C.A. §§ 1110, 5107.  

ORDER

Entitlement to service connection for right ankle disorder is 
granted.

REMAND

The Board finds that additional development is warranted for the 
Veteran's claims for service connection for right foot, chest, 
and gastrointestinal disorders, as well as the initial rating 
claim for her service-connected low back disability.  38 C.F.R.  
§ 19.9 (2010).  The following further development is required.

Treatment Records

After the last supplemental statement of the case was issued in 
April 2010, the Veteran submitted additional evidence without a 
waiver of RO consideration of this evidence.  A review of the 
newly submitted evidence reveals that some of the records have 
not been previously submitted for RO review and they are 
pertinent to the issues remaining on appeal.  The Board notes 
that VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the Agency of Original 
Jurisdiction (AOJ)/RO for review and preparation of a 
supplemental statement of the case (SSOC) unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2010).  A statement waiving RO jurisdiction over the new 
evidence is not associated with the claims folder.  In this 
regard, an August 2007 treatment report notes that the Veteran 
complained of intermittent tingling sensation all over her back.  
Another August 2007 treatment report reflects that the Veteran 
was seen for low back pain.  The additional evidence also 
included VA podiatry treatment and a diagnostic test regarding H. 
pylori.  As such, these records are relevant to the issues on 
appeal and may signal that there are additional outstanding 
treatment reports.  Consequently, a remand is warranted for 
development regarding these records and initial consideration of 
this evidence by the RO.

Additional Active Service

The record indicates that the Veteran may have had another period 
of active service in addition to the dates listed in the 
Introduction section.  See, e.g., March 2010 VA general 
examination report (noting that the Veteran served in the Army 
from 2000 to 2004 and from 2007 to 2008).  Therefore, the Board 
finds that on remand all of the Veteran's periods of active 
service should be verified.  If any additional service (other 
than from August 2000 to August 2004) is verified, any associated 
service treatment records should be obtained.

Right Foot, Chest, and Gastrointestinal Disorders

After reviewing the record, the Board finds that another remand 
is warranted for the right foot claim because the AOJ has not yet 
substantially complied with the directives contained in the 
Board's December 2008 remand.  See Stegall v. West,  
11 Vet. App. 268, 271 (1998) (stating that RO compliance with 
remand directives is not optional or discretionary and the Board 
errs as a matter of law when it fails to ensure remand 
compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that there must be substantial compliance with 
the terms of a Board remand).  Specifically, in the December 2008 
remand, the Board directed that the appropriate VA examiner 
provide a nexus opinion with respect to any current diagnosed 
right foot disability and "[a] supporting rationale should be 
provided for any opinions expressed."  With regard to the right 
foot claim, a report of March 2010 VA foot examination indicates 
that the examiner diagnosed the Veteran with mild degenerative 
osteoarthritis changes in the first metatarsophalangeal joint of 
the right foot.  The examination report reflects that the 
examiner answered that the Veteran's right foot disorder was 
"less likely as not" related to an event, injury or disease in 
service.  The examiner's rationale focuses, however, on bunions 
and a more specific opinion is provided that the Veteran's 
bunions are not at least as likely as not caused by military 
service but that spending long periods of time on one's feet and 
wearing certain shoes could have likely aggravated the bunions.  
The Board finds this rationale to be inadequate as it focuses on 
the Veteran's bunions, which was not listed as a diagnosis in the 
examination report.  This examination report is also inadequate 
because the examiner fails to provide a nexus opinion regarding 
the diagnosis of degenerative osteoarthritis changes in the first 
metatarsophalangeal joint of the right foot in accordance with 
the Board's prior remand directive.  As such, a remand is 
warranted for another VA examination and opinion with a thorough 
supporting rationale.

Regarding the service connection claims for chest and 
gastrointestinal disorders, the Board finds that a remand for VA 
examinations to obtain adequate medical opinions for these claims 
is also necessary.  Inadequate medical examinations include 
examinations that contain only data and conclusions, do not 
provide an etiological opinion, are not based upon a review of 
medical records, or provide unsupported conclusions.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 
Vet. App. 120,  
124 (2007).  Further, once VA provides an examination in a 
service connection claim, the examination must be adequate or VA 
must notify the Veteran why one will not or cannot be provided.  
Barr, 21 Vet. App. at 311.  

The Veteran was provided a VA general examination for these 
disabilities in March 2010.  The VA physician provided negative 
nexus opinions for the diagnoses of chest pain and 
gastroesophageal reflux disease (GERD).  The March 2010 VA 
general examiner's rationale that that the Veteran's current 
chest pain was not related to service was that there was no 
specific heart conditions diagnosed during her military service.  
This rationale is based on an incomplete factual premise.  While 
the Veteran's service treatment records do not contain a 
diagnosis related to the Veteran's heart, the Veteran has 
testified that she had chest pain in service.  (See September 
2006 Board hearing Transcript "Tr." at 19-20.)  These in-
service complaints of chest pain do not appear to have been 
considered by the VA examiner.  In this regard, the Board notes 
that the Veteran is competent to testify as to symptoms, which 
are non-medical in nature.  See Barr , 21 Vet. App. at 307 
(noting that lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature).  The 
Veteran is also competent to report what occurred during service.  
Washington, 19 Vet. App. at 368.  In that regard, the Board finds 
she is competent to report having experienced chest pain in 
service.  Further, the Board finds this testimony to be credible 
as the Board has no reason to question the Veteran's statement.  
Additionally, as was noted in the Board's December 2008 remand, 
service treatment records are replete with multiple complaints of 
severe chest wall pain on the part of the Veteran.  In light of 
the foregoing, the Board finds the March 2010 general examiner's 
response to be entirely inadequate to decide this claim and a 
remand is therefore necessary.  See 38 C.F.R. § 4.2 (2010) 
(noting that if the examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).  The 
AOJ should have returned the opinion to the examiner for 
clarification due to its obvious inadequacies, but since that did 
not occur, a remand is now required.  

With regard to the GERD diagnosed at the March 2010 VA general 
examination, the examiner opined that the reason this disability 
was not related to service is because a recent endoscopy 
(performed in August 2009) showed negative H. pylori.  From a 
review of the examination report, it appears that the examiner 
failed to consider the Veteran's service treatment records 
reflecting several complaints of abdominal pain in 2002 together 
with a diagnosis of an H. pylori infection in July of that year.  
It is noted that the Board may not rely on a medical examiner's 
conclusory statements if they lack supporting analysis.  Stefl, 
21 Vet. App. at 125 (stating that Board may not assess probative 
value of "a mere conclusion by a medical doctor").  A medical 
opinion must be "based upon consideration of the Veteran's prior 
medical history and examinations and also describe[ ] the 
disability, if any, in sufficient detail so that the Board's 
'evaluation of the claimed disability will be a fully informed 
one.'"  Id. at 123 (quoting Ardison v. Brown, 6 Vet. App. 405, 
407 (1994)).  Further, a physician providing a nexus opinion must 
be "informed of the relevant facts."  Nieves-Rodriguez, 22 Vet. 
App. at 303.  As the Board is prohibited from providing its own 
unsubstantiated medical opinions, the above findings require 
further review by a medical professional.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the Board 
finds a remand is necessary to obtain a new examination with a 
medical nexus opinion regarding the Veteran's currently diagnosed 
GERD with a thorough supporting rationale that considers the 
pertinent notations in the Veteran's service treatment records.  
Again, the AOJ should have returned the opinion to the examiner 
for clarification due to its obvious inadequacies, but since that 
did not occur, a remand is now required.

Low Back Disability

The December 2008 Board remand directed the examiner to "note if 
any objective neurologic abnormality is present which is 
associated with the veteran's service-connected low back 
disability."  (Emphasis in original.)  The March 2010 VA spine 
examination report reflects the Veteran's history of numbness, 
paresthesias, and leg or foot weakness.  Additionally, to the 
following question "Is etiology of these symptoms unrelated to 
claimed disability?" the examiner responded "No".  The 
examiner's response to this question indicates that there is in 
fact an etiological relationship between the noted neurological 
symptoms and the Veteran's service-connected low back disability.  
The examiner, however, did not provide any explanation for this 
response.  Further, this VA spine examination report reflects 
that a positive Lasegue's sign was noted on the Veteran's right 
side and that there was no testing for non-organic physical 
signs.  As noted above, the newly submitted evidence by the 
Veteran reflects complaints of intermittent tingling sensations 
all over her back in August 2007.  The assessment was 
intermittent paresthesias in back.  Other newly submitted 
evidence (also dated in August 2007) reflects that the Veteran 
reported that her pain will sometimes radiate down to her thigh 
and knee and that her right leg will give out because of this 
pain.  The Veteran's neurological impairment may warrant a 
separate rating.  See Note (1) following the General Rating 
Formula for Diseases and Injuries of the Spine (instructing the 
rater to evaluate any associated objective neurologic 
abnormalities, separately, under an appropriate diagnostic code).  
38 C.F.R. § 4.71a.  As such, the Board finds that a remand is 
warranted for a VA examination to determine the nature, extent, 
and etiology of the Veteran's neurologic signs and symptoms and 
for the AOJ to consider pertinent, newly submitted evidence in 
the first instance.

Accordingly, this case is REMANDED for the following actions:

1.  Request that the Veteran supply the 
complete names, addresses, and dates of 
treatment of all medical care providers (VA 
and/or non-VA) who have treated her for low 
back, right foot, chest pain, and 
gastrointestinal disorders.  After securing 
any necessary authorization or medical 
releases, the AOJ should request and 
associate with the claims file the 
Veteran's treatment reports from all 
sources identified whose records have not 
previously been secured.

2.  Verify all of the Veteran's periods of 
active service, to include a possible 
additional period of active service during 
2007 to 2008 .  If additional active 
service is verified, obtain and associate 
any service treatment records.

3.  After all records identified above have 
been obtained and associated with the 
claims file, the Veteran should be 
scheduled for a VA foot examination by a 
podiatrist for purposes of determining the 
current nature, extent and etiology of her 
current right foot disability.  All 
appropriate tests and studies (and 
consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examining podiatrist must provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
or greater probability) that the Veteran's 
current right foot disability (previously 
diagnosed in March 2010 as mild 
degenerative osteoarthritis changes in the 
first metatarsophalangeal joint of the 
right foot) is related to an event, injury, 
or disease in service.  

The examiner should also opinion if any 
arthritis of the right foot was manifested 
to a compensable degree within one year of 
her separation from service.  

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, to 
include reference to relevant evidence of 
record as appropriate, should be provided 
for all opinions expressed.  If the 
examiner is unable to provide a requested 
opinion, a supporting rationale must be 
given concerning why the opinion cannot be 
provided.

4.  The Veteran also should be scheduled 
for an appropriate VA examination for 
purposes of determining the current nature, 
extent and etiology of any current chest 
disability.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent or greater 
probability) that any diagnosed chest 
disability, to include chest pain, is 
related to an event, injury, or disease in 
service.  As part of providing this 
opinion, the examiner must specifically 
review and discuss the Veteran's in-service 
complaints of chest pain.  

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, to 
include reference to relevant evidence of 
record as appropriate, should be provided 
for all opinions expressed.  If the 
examiner is unable to provide a requested 
opinion, a supporting rationale must be 
given concerning why the opinion cannot be 
provided.

5.  The Veteran also should be scheduled 
for an appropriate VA gastrointestinal 
examination for purposes of determining the 
current nature, extent and etiology of any 
current gastrointestinal disability, to 
include GERD.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent or greater 
probability) that any diagnosed 
gastrointestinal disability, to include 
GERD, is related to an event, injury, or 
disease in service.  As part of providing 
this opinion, the examiner is specifically 
asked to review and discuss the Veteran's 
service treatment records reflecting 
several complaints of abdominal pain in 
2002, together with a diagnosis of an H. 
pylori infection in July of that year.

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, to 
include reference to relevant evidence of 
record as appropriate, should be provided 
for all opinions expressed.  If the 
examiner is unable to provide a requested 
opinion, a supporting rationale must be 
given concerning why the opinion cannot be 
provided.

6.  Finally, the Veteran should be 
scheduled for orthopedic and neurological 
examinations to determine the current 
severity of her service-connected low back 
disability.  All necessary tests should be 
performed, to include any diagnostic tests, 
and all clinical manifestations should be 
reported in detail.  

The findings reported should specifically 
include the range of motion of the spine 
(to include any functional loss due to 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement) and whether the spine is 
ankylosed.  The examiner(s) should 
ascertain whether the low back disability 
has caused any incapacitating episodes 
(periods of bed rest prescribed by a 
physician) and, if so, note their duration 
and frequency.  

The neurological examiner is specifically 
asked to comment if the Veteran has any 
neurological manifestations.  If so, the 
examiner should provide the appropriate 
diagnosis and comment on the etiology of 
such.  The examiner is also asked to 
describe the nature, severity, and 
frequency of the neurological 
manifestations in detail.

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred by both the orthopedic and 
neurological examiners.  A thorough 
rationale should be provided for all 
opinions expressed.  

7.  After all of the above has been 
completed, readjudicate the issues on 
appeal, considering all evidence of record.  
If any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the Veteran and her representative 
an appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


